Citation Nr: 1003694	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hallux valgus of the right foot.  

2.  Entitlement to a disability rating in excess of 10 
percent for hallux valgus of the left foot.  

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1974 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran had been scheduled for a hearing before a 
Veterans Law Judge of the  Board at the RO in December 2009.  
However, prior to the date of the scheduled hearing, in 
correspondence dated in November 2009, the Veteran withdrew 
his request for a hearing.  VA has not received any further 
communication from the Veteran requesting that he be 
rescheduled for a hearing.  

During the pendency of this claim, the Veteran has indirectly 
raised a claim of entitlement to service connection for 
bilateral pes planus when discussing his "flat feet" in his 
May 2007 appeal to the Board.  This claim has not yet been 
adjudicated and is REFERRED to the RO for appropriate action.  
The RO should adjudicate this claim as one of entitlement to 
service connection for bilateral pes planus, to include as 
secondary to a service-connected disability (see the 
conclusion reached in the April 2005 VA examination).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected hallux valgus of the 
right foot is assigned a 10 percent disability rating, which 
is the maximum disability rating authorized under Diagnostic 
Code 5280.  

2.  The Veteran's service-connected hallux valgus of the left 
foot is assigned a 10 percent disability rating, which is the 
maximum disability rating authorized under Diagnostic Code 
5280.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for hallux valgus of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2009).  

2.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for hallux valgus of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2005 and July 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The correspondence also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
rating to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The words slight, moderate, and severe as used in the various 
diagnostic code provisions are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.  This is the maximum 
disability rating available for hallux valgus.  

Right and Left Foot

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
hallux valgus of each respective foot.  The Veteran was 
originally granted service connection for bunions, bilateral, 
in a November 2004 rating decision.  A noncompensable 
disability rating was assigned for each foot per Diagnostic 
Code 5280, effective as of June 17, 2004.  The Veteran's 
initial disability rating was increased in a May 2005 rating 
decision, and separate disability ratings of 10 percent were 
assigned for the right and left foot.  The Veteran filed a 
claim for an increased disability rating for the hallux 
valgus of his feet in September 2005.  This claim was denied 
in a March 2006 rating decision, and the Veteran appealed his 
claim to the Board in May 2007.  

Upon filing his claim, the Veteran was afforded a VA 
examination of the feet in April 2005.  The Veteran reported 
a throbbing pain of the right foot around his bunion.  The 
Veteran reported that the left did not hurt as badly.  
Examination revealed bunion deformity with hallux abducto-
valgus bilaterally.  The great toe had no active range of 
motion, and there was pain with flexion of the great toe at 
the metatarsophalangeal joint.  The Veteran's gait was 
pronated, and there was callus formation under the first 
metatarsophalangeal joint bilaterally.  There was no evidence 
of hammertoes, but the Veteran had a flat foot condition 
bilaterally.  The examiner assigned a diagnosis of pes planus 
with pronation with bunion deformity as a result of the pes 
planus.  The examiner noted that while the Veteran's pes 
planus deformity was congenital in nature, it may have been 
aggravated by his military service.  

A VA examination report dated in October 2005 shows that the 
Veteran reported having significant pain in the bunion and 
hallux valgus regions bilaterally.  The Veteran was found to 
have metatarsophalangeal joint edema with bilateral 
hammertoes on toes two through five.  He also had a hallux 
valgus and bunion deformity that was worse in the left foot 
than the right.  He was also noted to have pes planus.  A 
diagnosis of pain in both feet secondary to hallux valgus and 
bunion deformities was assigned.  The examiner concluded that 
this disability was aggravated by weight bearing activities 
and that it was moderately symptomatic.  

A VA examination report dated in April 2007 shows that the 
Veteran again reported a throbbing pain in his bunions, 
bilaterally.  Examination revealed 30 degrees of hallux 
valgus angulation of the right foot, and 40 degrees of hallux 
valgus angulation of the left foot.  There was a moderate 
hallux valgus deformity with bunion deformity of the right 
foot and a severe hallux valgus deformity with bunion 
formation of the left foot.  The diagnosis was moderate right 
foot bunion deformity with hallux abductovalgus and severe 
left foot bunion deformity with hallux abductovalgus.  The 
diagnosis also included pes planus with pronation, 
bilaterally, and claw toe deformity, bilaterally.  

A VA examination report dated in June 2009 shows a diagnosis 
of bilateral hallux valgus deformities, associated with 
bunion formation.  The Veteran also had painful range of 
motion in the first metatarsophalangeal joint of each foot.  
The diagnosis also included pes planus, bilaterally, and 
hammertoe deformities of toes two through five, bilaterally.  
The Veteran's feet were found to be pronated, bilaterally, 
with evidence of bone spurring.  There were also arthritic 
changes to the fifth metatarsocuboid joint of the right foot, 
as well as bilateral calluses.  

Having considered the above evidence, the Board finds that 
the Veteran is not entitled to a disability rating in excess 
of 10 percent for his service-connected right or left foot 
hallux valgus with bunion formation.  The respective 10 
percent disability ratings are the highest disability ratings 
permitted under Diagnostic Code 5280, which is for 
application when rating hallux valgus.

The Board has considered whether a greater disability rating 
would be appropriate under alternative diagnostic code 
provisions.  In this regard, while the record demonstrates 
that the Veteran currently exhibits symptoms associated with 
pes planus and claw toe deformity, rating the disability 
under Diagnostic Codes 5276 or 5278 would not be appropriate 
as the Veteran is not service-connected for any disability of 
the feet other than his hallux valgus at this time.  
Similarly, rating the Veteran's disability under Diagnostic 
Code 5284 would not be appropriate as the medical evidence of 
record has not shown that the hallux valgus of the right and 
left foot are productive of a moderately severe foot injury.

Additionally, because Diagnostic Code 5280 is not based on 
limitation of motion (where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R.§§ 4.40 and 4.45, with respect to pain, do not 
apply; see Johnson, 9 Vet. App. at 11.), and as the Veteran 
is receiving the maximum schedular rating available under 
Diagnostic Code 5280 (functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated; see VAOPGCPREC 36-97), a disability rating higher 
than 10 percent for each foot based on functional loss due to 
pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for the hallux valgus of 
the right and left foot.

The statements of the Veteran as to the frequency and 
severity of his symptoms have been considered.  However, 
these are outweighed by the competent objective medical 
evidence of record.  The VA examination reports provide 
objective findings which may be applied to the applicable 
rating criteria, and are more probative than are the general 
lay contentions.  VA is required to evaluate the disorder in 
question in light of the specific enumerated rating criteria 
as are set forth above, which call for competent medical 
evidence.

Accordingly, the Veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability rating greater than 10 percent for the hallux 
valgus of the right and left foot.  Based upon the guidance 
established in Hart, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
there appears to be no identifiable period of time over the 
course of this appeal during which the hallux valgus of the 
right and left foot warranted a disability rating higher than 
10 percent.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for hallux 
valgus of the right and left foot must be denied.

Extra-schedular consideration

Finally, the Board finds that the Veteran's disabilities do 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular rating is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008). First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's right and left foot 
disabilities.  Accordingly, the claim will not be referred 
for extra-schedular consideration.


ORDER

A disability rating in excess of 10 percent for hallux valgus 
of the right foot is denied.  

A disability rating in excess of 10 percent for hallux valgus 
of the left foot is denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for a low back disorder.  However, as outlined 
below, further evidentiary development is necessary before 
appellate review may proceed on this matter.  

The Veteran's service treatment records demonstrate that in 
April 1975, the Veteran was seen with reports of back pain 
and slight muscle spasms in both of his shoulders.  A May 
1975 treatment record notes that the Veteran injured his back 
while playing basketball.  The Veteran reported a constant 
"throbbing" pain in his low back for the past month.  
Examination of the low back was found to be essentially 
normal at this time.  X-rays were also taken, revealing a 
normal lumbosacral spine.  

In February 1976, the Veteran reported a two day history of 
low back pain following some heavy lifting while in the motor 
pool.  The examining physician concluded that this was not a 
chronic problem at that time.  A lumbar X-ray taken in 
October 1986 following reported back pain reveals age 
corresponding normal bonal structure and density of the spine 
without essential degenerative changes.  The lumbar lordosis 
was noted to be gone due to a distinct malposture, but a 
corresponding treatment record notes that the Veteran's 
lumbar spine X-ray was within normal limits.  There is no 
further treatment regarding the spine during the Veteran's 
period of active service.

Subsequent to service, a VA outpatient treatment record dated 
in September 1999 shows that the Veteran, in pertinent part, 
described having some low back pain which he attributed to a 
motor vehicle accident several years earlier.  However, there 
is no documentation of the actual accident in the claims 
file.

Thereafter, VA treatment records demonstrate that the Veteran 
has continued to seek treatment for low back pain.  In a 
statement received by VA in October 2005, the Veteran 
asserted that his low back pain was secondary to his service-
connected bilateral foot disability, or at least aggravated 
by this condition.  VA examination reports do reflect that 
his gait has been impaired by numerous disorders of the feet.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  Therefore, having considered the Veteran's 
contention that his back disorder is a result of his service-
connected bilateral foot disability, along with the evidence 
of impaired gait, the Board finds that the Veteran should be 
scheduled for a VA examination to determine the etiology of 
his reported back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any back disorder found to 
be present.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims file and a copy of 
this Remand must be available for 
review by the examiner.  

For any back disability found, the 
examiner must state whether it is at 
least as likely as not that it was 
incurred in service or is otherwise 
causally related to service.  In 
offering this assessment, the examiner 
must address the evidence of the 
Veteran's in-service care for back 
problems and must acknowledge and 
discuss his post-service back 
treatment.  The examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology since 
service. 

In the alternative, if any back 
disorder found on examination is not 
found to be directly related to his 
period of active service, the examiner 
should opine whether it is at least as 
likely as not that the back disorder 
was either caused by or is aggravated 
(permanently worsened) by the service-
connected bilateral hallux valgus.  A 
complete rationale for all opinions 
should be set forth in the examination 
report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


